DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2021 has been entered.
 	Claims 1, 5 and 6 are pending. Claims 5 and 6 are withdrawn as directed to non-elected subject matter, there being no allowable generic or linking claim.
This application claims priority to and the benefit of Korean Patent Application No. 10-2017-0172855, filed on December 15, 2017, and Japanese Patent Application No. 2017-240499, filed on December 15, 2017, the translation of the priority documents have been filed and are sufficient to demonstrate support for the instantly filed claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (EMBO Mol Med, 2015, pages 510-525; see entire document) in view of Meis et al (US 20130189741). This is a new rejection necessitated by applicants’ amendment.
Oh teaches methods of culturing dopaminergic neurons. The method entails culturing neural precursor cells (NPC) cells under conditions to differentiate them. This method requires cell culture conditions to differentiate wherein after the 5th day, the cells were transfected with Nurr1 and FoxA2. 
Missing is use of mRNA to cause this final differentiation step. However, Meis et al teach methods of reprogramming cells using mRNA transfections daily (see e.g. ¶0024). The method includes steps of producing dopaminergic neuron cells by use of FOXA2 and NURR1 (see e.g. ¶0104). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to substitute the transfection steps of Oh et al with that of Weiss using mRNA daily. Such a modification would have resulted in a method encompassed by claim 1. Oh teaches use of NPC cells that are differentiated and then introduced with Nurr1 and FoxA2 wherein Weiss provide an alternative and improved method of transduction using mRNA at intervals. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow cells with improved properties. 

Response to Arguments
Applicant's arguments are mainly directed against he prior art. However, applicants do argue that with the method of Oh, the cells after transduction with AAV are at risk of genetic modification. This provides proper motivation to use the mRNA method of Weiss et al. Absent evidence of secondary consideration, the combination of references currently provided teach the claimed method and provide proper motivation to do so as one would substitute one known method for a related method of transfection particularly if the art teaches that one is preferable over the other.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/            Primary Examiner, Art Unit 1633